Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Claim 1 has been amended and claims 2 and 3 canceled as requested in the amendment filed on June 04, 2021. Following the amendment, claims 1 and 4-17 are pending in the instant application.
2.	Claims 10-17 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 12, 2020.
3.	Claims 1 and 4-9 are under examination in the instant office action.
4.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
5.	Applicant’s arguments filed on June 04, 2021 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1 and 4-9, as amended, stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 9,370,547, 2016 (the ‘547 patent hence forth) for reasons of record in section 14 of Paper mailed on March 18, 2021.
Applicant argues at pp. 10-11 of the Response that, “independent claim 1 has been amended to specify that the method of such claim is directed to the treatment of neuro inflammation, dementia, or cognitive impairment via administration of an a5pi integrin inhibitor. In this regard, independent claim 1 now recites the features previously recited in originally filed claim 2 (now cancelled)—which were not alleged in the Office Action to be either anticipated or rendered obvious by the prior art. Accordingly, the Office Action fails to identify where in Bix, or any other prior art reference, the feature of treating neuro inflammation, dementia, or cognitive impairment via administration of an a5pi integrin inhibitor is taught. […] Thus, the relied upon prior art fails to teach at least this feature of currently amended independent claim 1”. Applicant’s arguments have been fully considered but are not persuasive for reasons that follow.
Original claim 1 encompassed a method of treating a hypoperfusion related disorder, and  original claim 2 narrowed the disorder to “ neuro inflammation, dementia, or cognitive impairment”. Claim 1, as amended, expressly recites treatment of “a subject with cerebral hypoperfusion”, wherein the hypoperfusion is caused by stroke, claim 6. Thus, the subject matter of original claim 2 and currently amended claim 1 is different. Claim 1, as amended, .

	Conclusion
7.	No claim is allowed.

8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870.  The examiner can normally be reached on 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLGA N CHERNYSHEV/Primary Examiner, Art Unit 1649